Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 09/14/20. Claims 1-13 are pending in this application. 
Information Disclosure Statement
The information disclosure statements filed on 09/14/20 and 10/01/20 have been received and are being considered. 
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. §102 as being unpatentable over Kawakami (US 20180277402). 
Kawakami discloses an apparatus for processing stacks (see para [0045]), comprising:
a first gas source (see para [0039], element 16, fig 1);
a first gas manifold connected to the first gas source (22);
a first processing station with a first gas outlet (100 with 23/24), wherein the first gas outlet is connected to the first gas manifold (see fig 1); and
a first variable conductance valve 142/132 between the first gas source 16 and the first gas outlet 23/24 along the first gas manifold 22, as recited in claim 1.

a processing chamber, wherein the first processing station is within the processing chamber; and an RF source for providing RF power to the processing chamber (see para [0042] disclosing the workings of a plasma frequency generator ).
Regarding claim 3, Kawakami discloses the apparatus, as recited in claim 1, further comprising:
a first mixing manifold between the first gas manifold and the first gas outlet, wherein the first variable conductance valve is between the first gas source and the first mixing manifold (see connection point between 22, 110, 120);
a second gas source (117/127);
a second gas manifold connected between the second gas source and the first mixing manifold see 110; and
a second variable conductance valve between the second gas source and the first mixing manifold along the second gas manifold (see there are 2 variable conductance valves, 142, 132).
Regarding claim 4, Kawakami discloses the apparatus, as recited in claim 3, further comprising a third variable conductance valve between the first mixing manifold and the first gas outlet (see 18 between 16 and 21). 
Regarding claim 5, Kawakami discloses the apparatus, as recited in claim 4, wherein the first, second, and third variable conductance valves provide adjustable flow resistance (see paras [0071]-[0074] describing functional it of variable conductance valves).
Regarding claim 6, Kawakami discloses the apparatus, as recited in claim 5, further comprising a controller controllably connected to the first, second, and third variable conductance valves, wherein the controller is adapted to adjust flow resistance of the first, second, and third variable conductance valves (see 116, 117, 126/127, connected to 142, 123, and 118).


Regarding claim 8, Kawakami  discloses the apparatus, as recited in claim 7, wherein the first variable conductance valve provides adjustable flow resistance (see para [0071]-[0074]).
Regarding claim 9, Kawakami discloses the apparatus, as recited in claim 8, further comprising a controller controllably connected to the first variable conductance valve, wherein the controller is adapted to adjust flow resistance of the first variable conductance valve (see fig 1, where 100 has controller 116).
Regarding claim 10, Kawakami discloses the apparatus, as recited in claim 1, wherein the first variable conductance valve is a butterfly valve (see fig 1, disclosing butterfly valves).
Allowable Subject Matter
Claim 11 contains allowable subject matter. The cited art do not disclose a method of processing a plurality of stacks, in a processing system comprising:
first gas source, a first gas manifold connected to the first gas source, a second gas manifold connected to the first gas source, a first processing station with a first gas outlet, wherein the first gas outlet is connected to the first gas manifold, a second processing station with a second gas outlet, wherein the second gas outlet is connected to the second gas manifold, a first variable conductance valve between the first gas source and the first gas outlet along the first gas manifold, a second variable conductance valve between the first gas source and the second gas outlet along the second gas manifold, 
a first mixing manifold between the first variable conductance valve and the first gas outlet, along the first gas manifold, a second mixing manifold between the second variable conductance valve and the second gas outlet, 
along the second gas manifold, a second gas source, a third gas manifold connected between the second gas source and the first mixing manifold, a fourth gas manifold connected between the second gas source and the second mixing manifold, a third variable conductance valve connected between second gas source and the first mixing manifold along the third gas manifold, a fourth variable conductance valve connected between the second gas source and the second mixing manifold along the fourth gas manifold, a fifth variable conductance valve between the first mixing manifold and the first gas outlet, and a sixth variable conductance valve between the second mixing manifold and the second gas outlet, the method comprising adjusting the first variable conductance valve, the second variable conductance valve, the third variable conductance valve, the fourth variable conductance valve, the fifth variable conductance valve, and the sixth variable conductance valve to provide improved uniformity between the first processing station and the second processing station. Claims 12-13 depend from claim 11 and are also allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EDWARD CHIN/Primary Examiner, Art Unit 2813